Opinion issued July 8, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00832-CV
                           ———————————
                        WILLIAM M. DUNN, Appellant
                                        V.
      JESUS LARA HERNANDEZ, ENRIQUE CABALLERO III, AND
               YESSENIA C. CABALLERO, Appellees


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1136391


                         MEMORANDUM OPINION

      Appellant, William M. Dunn, appearing pro se, challenges the county court’s

judgment, rendered after a bench trial, in favor of Dunn in his suit for negligence

against appellees, Jesus Lara Hernandez, Enrique Caballero III (“Enrique”), and

Yessenia C. Caballero (“Yessenia”). In four issues, Dunn contends that the evidence
is legally and factually insufficient to support the county court’s damages award and

the county court erred in excluding certain evidence and dismissing Dunn’s claims

against Enrique and Yessenia (collectively, the “Caballeros”).

      We affirm.

                                   Background

      Dunn filed, in Harris County justice court, his petition, alleging that he had

recently completed a “new custom fence.” Hernandez, while performing tree cutting

services for Dunn’s neighbors, the Caballeros, damaged Dunn’s fence when he

removed “several large[,] tall mature pine trees” from the Caballeros’ backyard.

According to Dunn, Hernandez negligently dropped a “large cut tree trunk directly

onto the new custom fence,” which caused extensive damage to the fence and its

supporting structure. Dunn brought a negligence claim against Hernandez, seeking

$9,909 in damages to repair and replace his fence.1 Dunn did not bring any claims

against the Caballeros.

      Hernandez answered, generally denying the allegations in Dunn’s petition and

asserting the defense of contributory negligence.

      After a bench trial, the justice court entered a judgment in favor of Dunn on

his negligence claim against Hernandez. The justice court awarded Dunn $500 in


1
      According to Dunn, he obtained four estimates for the cost of repairing and
      replacing his fence and $9,909 represented the average cost from those four
      estimates.

                                         2
damages and court costs. Dunn appealed the judgment of the justice court to the

county court for a trial de novo.2

      In county court, Dunn filed an amended petition, continuing to allege that he

had recently completed a “new custom fence.” Hernandez, while performing tree

cutting services for the Caballeros, damaged Dunn’s fence when he removed

“several large[,] tall mature pine trees” from the Caballeros’ backyard. Hernandez

negligently dropped a “large cut tree trunk directly onto the new custom fence,”

which caused extensive damage to the fence and its supporting structure. Dunn still

asserted his negligence claim against Hernandez, but he also sought to “add” the

Caballeros to his suit and bring negligence claims against them. Dunn requested

$9,909 in damages to repair and replace his fence.

      At trial, the county court initially addressed Dunn’s negligence claims against

the Caballeros. The court explained that although Dunn had attempted to add the

Caballeros as defendants to the case in county court and allege negligence claims

against them, Dunn had not brought any claims against the Caballeros in justice

court, and he could not add the Caballeros as defendants in his appeal to the county

court. The county court thus dismissed Dunn’s negligence claims against the

Caballeros.




2
      See TEX. R. CIV. P. 506.1, 506.3.

                                          3
      As to his negligence claim against Hernandez, Dunn testified that he built a

fence in his backyard. The Caballeros are Dunn’s “backyard neighbors”—meaning

that Dunn’s backyard sits on one side of his fence and the Caballeros’ backyard sits

on the other side. The original fence had holes in it, and Dunn wanted to repair the

fence because he had dogs.

      Dunn spent nearly a year building his fence. He testified that he used the “best

wood” that he could find to build the fence. He used stainless-steel fasteners and

stainless-steel screws instead of nails, and he used angle brackets “where the post

would come together with the rails.” He sealed the wood “with four coats of [a] top

quality stain.”

      At some point after Dunn had completed his fence, the Caballeros hired

Hernandez to “cut several of the tall mature pine trees in [their] backyard.” While

Hernandez was cutting the trees, he “dropp[ed] the logs from way up

high . . . and they . . . hit[] the ground real hard.” One of the logs was dropped on

the center of Dunn’s fence. Dunn believed that the log that was dropped was eight

to ten feet long. The log damaged Dunn’s fence.

      According to Dunn, the dropped log damaged the structure of his fence and

the fence was “stressed all the way from one end to the other.” Dunn stated that the

entire fence needed to be replaced. But he also testified that forty percent of the

fence was irreparable, and he should be awarded $4,000 in damages. Finally, Dunn


                                          4
testified that Hernandez only broke two pickets of the fence when he dropped the

log, and the pickets only cost “a few dollars” plus “four coats of . . . extensive stain”

and the stainless-steel fasteners that Dunn had used.

      The county court admitted into evidence Plaintiff’s Exhibit 1, which contained

four estimates for a replacement fence to Dunn’s specifications. The first estimate

from Aber Fence and Supply Company to “[r]eplace 60’L x 6’6H cedar fencing” is

$9,986. The second estimate from Fencemaster Houston for a “custom fence

project” is $9,850.     (Internal quotations omitted.)      The third estimate from

Montgomery Fencing & Exteriors, LLC for a “[n]ew [f]ence [i]nstallation” is

$10,000. And the fourth estimate from Texas Farm & Ranch Services for the

“longest lasting fence possible” is $9,800.

      The county court also admitted into evidence Plaintiff’s Exhibit 2, which,

among other things, contains photographs of Dunn’s fence after the log had fallen

on it and shows the fence’s two broken pickets.

      Finally, the county court admitted into evidence Defendant’s Exhibits 1–3,

which contain photographs of the damage to the two pickets of Dunn’s fence.

      The county court rendered judgment in favor of Dunn, ordering Hernandez to

pay Dunn $250 in damages, post-judgment interest, and court costs. Dunn requested

findings of fact and conclusions of law.




                                           5
       The county court entered the following findings of fact and conclusions of

law:

       1.    On September 23, 2019, this court held a trial with all parties
             present.

       2.    The Court determined that [Dunn] incorrectly and wrongfully
             included two additional persons as defendants as part of [his]
             appeal. These persons, [the Caballeros], were not parties or
             defendants in the original justice court.

       3.    The court determined that [the Caballeros] were not proper
             parties and dismissed them from th[e] appeal.

       4.    The Court heard testimony from [Dunn] and [Hernandez] and
             reviewed exhibits submitted by [Dunn] for the first time and
             which were not part of the record from the justice court.

       5.    [Dunn] sought recovery for damages to his entire fence in the
             amount of NINE THOUSAND NINE HUNDRED NINE
             DOLLARS ($9,909.00).

       6.    [Hernandez] submitted evidence that less than four (4) feet of the
             approximately sixty (60) foot fence was damaged by a tree limb
             that was cut by [Hernandez]. [Hernandez’s] and [Dunn’s]
             picture exhibits both showed the same damage.

       7.    The Court determined that [Dunn] was not entitled to recover
             NINE THOUSAND NINE HUNDRED NINE DOLLARS
             ($9,909.00) in damages for the construction and replacement of
             a brand-new sixty (60) foot fence. Instead, the Court determined
             that TWO HUNDRED FIFTY DOLLARS ($250.00) was the
             reasonable cost to repair only the damaged portion of the fence.

       8.    Accordingly, the Court rendered judgment against [Hernandez]
             in the amount of TWO HUNDRED FIFTY DOLLARS
             ($250.00) plus court costs – payable to [Dunn].



                                          6
                                      Dismissal

      In his first issue, Dunn argues that the county court erred in dismissing his

negligence claims against the Caballeros because Dunn “added” the Caballeros as

defendants in his amended petition filed in county court and his claims against the

Caballeros should have been severed, not dismissed.

      In his petition filed in justice court, Dunn named Hernandez as the sole

defendant. Dunn brought a negligence claim against Hernandez, alleging that

Hernandez had negligently dropped a “large cut tree trunk directly onto [Dunn’s]

new custom fence,” which caused extensive damage to the fence and its supporting

structure. After a bench trial, the justice court entered a judgment in favor of Dunn

on his negligence claim against Hernandez and awarded Dunn $500 in damages.

Dunn then appealed the judgment of the justice court to the county court for a trial

de novo.3

      In county court, Dunn filed an amended petition. Dunn continued to assert

his negligence claim against Hernandez, but he also sought to “add” the Caballeros

as defendants to his suit and assert negligence claims against them.

      At trial, the county court stated that Dunn was not allowed to add the

Caballeros as defendants in his appeal to county court, and it dismissed Dunn’s




3
      See TEX. R. CIV. P. 506.1, 506.3.

                                          7
negligence claims against the Caballeros. When the county court stated that it was

dismissing his claims against the Caballeros, Dunn responded, “Okay.”

      We do not consider unpreserved complaints on appeal. See Fed. Deposit Ins.

Corp. v. Lenk, 361 S.W.3d 602, 604 (Tex. 2012); see also Allright, Inc. v. Pearson,

735 S.W.2d 240, 240 (Tex. 1987) (“A point of error not preserved, is not before the

appellate court for review.”). Generally, to preserve a complaint for appellate

review, the record must show that the complaint was made to the trial court by a

timely request, objection, or motion and the trial court either ruled on the party’s

request, objection, or motion, or refused to rule, and the party objected to that refusal.

TEX. R. APP. P. 33.1(a). The complaint raised in the trial court must state the grounds

for the ruling sought “with sufficient specificity to make the trial court aware of the

complaint.” TEX. R. APP. P. 33.1(a)(1)(A); see also Patel v. Hussain, 485 S.W.3d

153, 174 (Tex. App.—Houston [14th Dist.] 2016, no pet.). If a party fails to do this,

error is not preserved, and the complaint is waived. See Bushell v. Dean, 803 S.W.2d

711, 712 (Tex. 1991); Harris v. Kareh, No. 01-18-00775-CV, 2020 WL 4516878, at

*10 (Tex. App.—Houston [1st Dist.] Aug. 6, 2020, pet. denied) (mem. op.); see also

Pirtle v. Gregory, 629 S.W.2d 919, 920 (Tex. 1982) (“[O]ne should not be permitted

to waive, consent to, or neglect to complain about an error at trial and then surprise

his opponent on appeal by stating his complaint for the first time.”). Without proper

presentation of an alleged error to the trial court, a complaining party never gives


                                            8
the trial court any opportunity to correct the error. See Birnbaum v. Law Offices of

G. David Westfall, P.C., 120 S.W.3d 470, 476 (Tex. App.—Dallas 2003, pet.

denied); Richard v. Towery, No. 01-11-00132-CV, 2013 WL 1694861, at *18 (Tex.

App.—Houston [1st Dist.] Apr. 18, 2013, no pet.) (mem. op.) (“The purpose of [r]ule

33.1’s requirement that parties preserve error by raising their complaints in the trial

court in a timely and specific manner is to promote judicial efficiency by allowing

the trial court an opportunity to correct an error.”).

      On appeal, Dunn argues that the county court erred in dismissing his

negligence claims against the Caballeros because the county court should have

severed those claims.4 But Dunn did not assert in the county court that he was

entitled to a severance, did not request a severance of his claims against the

Caballeros, and did not object when the county court dismissed his claims. See TEX.

R. APP. P. 33.1(a); Finlan v. Dallas Indep. Sch. Dist., 90 S.W.3d 395, 413 (Tex.

App.—Eastland 2002, pet. denied) (appellant did not preserve complaint trial court

erred in failing to sever his claim; appellant not entitled to raise complaint trial court

erred in failing to sever claim for first time on appeal); see also Smalling v. Gardner,

203 S.W.3d 354, 372 (Tex. App.—Houston [14th Dist.] 2005, pet. denied) (appellant

did not preserve complaint trial court erred in entering dismissal order where record



4
      We need not decide whether Dunn was entitled to severance of his claims against
      the Caballeros. See TEX. R. APP. P. 47.1.

                                            9
did not show she brought her complaint to trial court’s attention); Macias v.

Schwedler, 135 S.W.3d 826, 831 (Tex. App.—Houston [1st Dist.] 2004, pet. denied)

(appellant did not preserve complaint trial court erred in dismissing her claim, rather

than abating her case). We hold that Dunn has not preserved for appellate review

his complaint about the dismissal of his negligence claims against the Caballeros.5

                                       Damages

      In his third and fourth issues, Dunn argues that the evidence is legally and

factually insufficient to support the county court’s damages award of $250 because

Plaintiff’s Exhibit 1 contained the “estimates from four good professional insured

fence contractors” that the replacement cost for the fence would be, on average,

$9,909, Plaintiff’s Exhibit 2 contained photographs of the damage to the fence and

“some other details too,” Hernandez “submitted no estimates” or evidence of the

“actual dollar valuation of damages,”6 and the amount of damages awarded by the

county court was not “within the range of evidence presented at trial.”




5
      A pro se litigant must follow the same rules and laws as a litigant represented by a
      licensed attorney. See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.
      1978); Cooper v. Circle Ten Council Boy Scouts of Am., 254 S.W.3d 689, 693 (Tex.
      App.—Dallas 2008, no pet.). Otherwise, a pro se litigant would have an unfair
      advantage over a litigant represented by a licensed attorney. Mansfield, 573 S.W.2d
      at 184–85; Cooper, 254 S.W.3d at 693.
6
      At points in his brief, Dunn also asserts that Hernandez presented evidence that the
      amount of Dunn’s damages was $500.

                                           10
      In an appeal from a bench trial, we review legal- and factual-sufficiency issues

under the same standards that are applied to review a jury’s verdict. Anderson v.

City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991). Where, as here, the trial

court issued findings of fact and conclusions of law, the trial court’s findings of fact

have the same weight as a jury verdict. Merry Homes, Inc. v. Luu, 312 S.W.3d 938,

943 (Tex. App.—Houston [1st Dist.] 2010, no pet.). When a reporter’s record has

been filed, findings of fact are not conclusive and are binding only if they are

supported by the evidence. HTS Servs., Inc. v. Hallwood Realty Partners, L.P., 190

S.W.3d 108, 111 (Tex. App.—Houston [1st Dist.] 2005, no pet.).

      An appellant who attacks the legal sufficiency of an adverse finding on an

issue on which he had the burden of proof “must demonstrate on appeal that the

evidence establishes, as a matter of law, all vital facts in support of the issue.” Dow

Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001). When we consider a

legal-sufficiency challenge, we “must first examine the record for evidence that

supports the finding, while ignoring all evidence to the contrary.” Id.; see also City

of Keller v. Wilson, 168 S.W.3d 802, 807 (Tex. 2005) (appellate court must “view

the evidence in the light most favorable to the verdict, crediting favorable evidence

when reasonable jurors could, and disregarding contrary evidence unless reasonable

jurors could not”). Only if there is no evidence to support the finding will we

examine the entire record to determine if the contrary proposition is established as a


                                          11
matter of law. Dow Chem., 46 S.W.3d at 241. We must uphold the fact finder’s

verdict if more than a scintilla of evidence supports the judgment. W & T Offshore,

Inc. v. Fredieu, 610 S.W.3d 884, 898 (Tex. 2020). We will sustain a challenge to

the legal sufficiency of the evidence only if (1) there is a complete lack of evidence

of a vital fact, (2) rules of law or evidence bar the court from giving weight to the

only evidence offered to prove a vital fact, (3) there is no more than a scintilla of

evidence offered to prove a vital fact, or (4) the opposite of the vital fact is

conclusively established. Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 903

(Tex. 2004).

      To successfully challenge the factual sufficiency of the evidence to support

an adverse finding on an issue on which he bore the burden of proof at trial, the

appellant must demonstrate that the finding is against the great weight and

preponderance of the evidence. Dow Chem., 46 S.W.3d at 242; Pool v. Ford Motor

Co., 715 S.W.2d 629, 635 (Tex. 1986). We must consider and weigh all of the

evidence and will set aside a verdict only if it is so contrary to the overwhelming

weight of the evidence that it is clearly wrong and unjust. Dow Chem., 46 S.W.3d

at 242; Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).

      As the fact finder in a bench trial, the trial court’s role is to evaluate the

credibility of the witnesses and reconcile any inconsistencies or conflicts in the

evidence. Anderson v. Durant, 550 S.W.3d 605, 616 (Tex. 2018); Golden Eagle


                                         12
Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003). The trial court may

believe or disregard all or any part of the testimony of any witness. Anderson, 550

S.W.3d at 616; Golden Eagle Archery, 116 S.W.3d at 774–75. We will not weigh

the witnesses’ credibility or substitute our judgment for that of the fact finder. See

Windrum v. Kareh, 581 S.W.3d 761, 781 (Tex. 2019); City of Keller, 168 S.W.3d at

816–17.

      The fact finder generally has discretion to award damages within the range of

evidence presented at trial. Gulf States Utils. Co. v. Low, 79 S.W.3d 561, 566 (Tex.

2002). While a fact finder may not arbitrarily assess an amount not authorized or

supported by evidence at trial by “pull[ing] figures out of a hat,” we will not

disregard the fact finder’s determination of damages merely because its reasoning in

reaching its figures may be unclear. Enright v. Goodman Distribution, Inc., 330

S.W.3d 392, 403 (Tex. App.—Houston [14th Dist.] 2010, no pet.) (internal

quotations omitted).

      As to damages, the county court made the following findings of fact:

      5.     [Dunn] sought recovery for damages to his entire fence in the
             amount of NINE THOUSAND NINE HUNDRED NINE
             DOLLARS ($9,909.00).

      6.     [Hernandez] submitted evidence that less than four (4) feet of the
             approximately sixty (60) foot fence was damaged by a tree limb
             that was cut by [Hernandez]. [Hernandez’s] and [Dunn’s]
             picture exhibits both showed the same damage.



                                         13
      7.     The Court determined that [Dunn] was not entitled to recover
             NINE THOUSAND NINE HUNDRED NINE DOLLARS
             ($9,909.00) in damages for the construction and replacement of
             a brand-new sixty (60) foot fence. Instead, the Court determined
             that TWO HUNDRED FIFTY DOLLARS ($250.00) was the
             reasonable cost to repair only the damaged portion of the fence.

      At trial, Dunn testified that the Caballeros hired Hernandez to “cut several of

the tall mature pine trees in [their] backyard.” While Hernandez was cutting the

trees, a log was dropped on the center of Dunn’s fence, damaging it. Dunn stated

that the structure of the fence had been damaged and that the fence was “stressed all

the way from one end to the other.”

      The county court admitted into evidence Plaintiff’s Exhibit 1, which contained

four estimates for a replacement fence to Dunn’s specifications. The estimates for

the cost of a new fence ranged from $9,800 to $10,000.

      Dunn also testified that he believed that forty percent of the fence was

irreparable and that he should be awarded $4,000 in damages. Yet, he further

testified that the log that Hernandez dropped broke only two pickets of the fence,

which cost “a few dollars” plus “four coats of . . . extensive stain” and the

stainless-steel fasteners that Dunn had used.

      Dunn acknowledges on appeal that the county court had broad discretion to

award damages within the range of evidence presented at trial. But he asserts that

the evidence required the county court to award him damages between $500 and

$9,909. Here, Dunn testified that it would only cost “a few dollars” to fix the two
                                         14
pickets of the fence that were broken by the log. See Gulf States, 79 S.W.3d at 566

(property owner may testify about value of his personal property); Yazdani-Beioky

v. Tremont Tower Condo. Ass’n, No. 01-10-00107-CV, 2011 WL 1434837, at *5

(Tex. App.—Houston [1st Dist.] Apr. 14, 2011, no pet.) (mem. op.) (“Generally, a

property owner is qualified to testify to the value of her property even if she is not

an expert and would not be qualified to testify to the value of other property.”). The

county court’s damages award of $250 falls within the range of evidence presented

at trial. See Gulf States, 79 S.W.3d at 566; see also Macready v. Salter, No.

02-11-00026-CV, 2011 WL 5515500, at *4 (Tex. App.—Fort Worth Nov. 11, 2011,

no pet.) (mem. op.) (“Because the trial court was free to award [plaintiff] any amount

of damages within the range presented[] . . . [and] its award was within the range

presented at trial, . . . it did not abuse its discretion.”).

       Because more than a scintilla of evidence supports the county court’s finding

that the reasonable cost to repair the “only . . . damaged portion of the fence” was

$250, we hold that the evidence is legally sufficient to support the county court’s

damages award. And because the county court’s finding that the reasonable cost to

repair the “only . . . damaged portion of the fence” was $250 was not contrary to the

overwhelming weight of all the evidence, we hold that the evidence is factually

sufficient to support the county court’s damages award.

       We overrule Dunn’s third and fourth issues.


                                              15
                              Exclusion of Evidence

      In his second issue, Dunn argues that the county court erred in excluding from

evidence Plaintiff’s Exhibit 3, a typed three-page document, titled “Cause of

Action – Details – Statement of Facts,” because the exhibit contained Dunn’s

“critical oral statement that the fence couldn’t be fixed and it would have to be

rebuilt” and the exclusion of the exhibit resulted in the county court’s award of

inadequate damages to Dunn.

      We review the trial court’s decision to admit or exclude evidence for an abuse

of discretion. See Bay Area Healthcare Grp., Ltd. v. McShane, 239 S.W.3d 231, 234

(Tex. 2007); D & M Marine, Inc. v. Turner, 409 S.W.3d 693, 699 (Tex. App.—

Houston [1st Dist.] 2013, pet. denied). A trial court abuses its discretion if it acts

arbitrarily or unreasonably without reference to guiding rules or principles. Bowie

Mem’l Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002). We uphold a trial court’s

admission or exclusion of evidence unless (1) there was no legitimate basis for the

court’s ruling, and (2) the error probably caused the rendition of an improper

judgment. Owens-Corning Fiberglass Corp. v. Malone, 972 S.W.2d 35, 43 (Tex.

1998); Tex. Dep’t of Transp. v. Able, 981 S.W.2d 765, 770–71 (Tex. App.—Houston

[1st Dist.] 1998), aff’d, 35 S.W.3d 608 (Tex. 2000); see also TEX. R. APP. P.

44.1(a)(1); Interstate Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex.

2001).


                                         16
      Any error by the trial court in not admitting Plaintiff’s Exhibit 3 from evidence

is reversible only if Dunn can show that the error was harmful, meaning that it

probably caused the rendition of an improper judgment. Diamond Offshore Servs.

Ltd. v. Williams, 542 S.W.3d 539, 551–52 (Tex. 2018); Interstate Northborough, 66

S.W.3d at 220; see TEX. R. APP. P. 44.1(a)(1). In determining whether the erroneous

admission of evidence was harmful, we review the entire record.             Interstate

Northborough, 66 S.W.3d at 220; Sundance Energy, Inc. v. NRP Oil & Gas LLP,

No. 01-18-00340-CV, 2019 WL 3819523, at *7 (Tex. App.—Houston [1st Dist.]

Aug. 15, 2019, pet. denied) (mem. op.). “Typically, a successful challenge to a trial

court’s evidentiary ruling[] requires the complaining party to demonstrate that the

judgment turns on the particular evidence excluded or admitted.”            Interstate

Northborough, 66 S.W.3d at 220; see also In re N.F., No. 09-19-00435-CV, 2020

WL 2070286, at *20 (Tex. App.—Beaumont Apr. 30, 2020, pet. denied) (mem. op.)

(“Evidentiary rulings do not usually cause reversible error unless an appellant can

demonstrate that the judgment turns on the particular evidence that was admitted or

excluded.”). A party cannot establish harm, i.e., that the error was reasonably

calculated to cause and probably did cause rendition of an improper judgment, if the

substance of the excluded evidence was before the court through other evidence. See

Bartosh v. Gulf Health Care Ctr.-Galveston, 178 S.W.3d 434, 439 (Tex. App.—

Houston [14th Dist.] 2005, no pet.); Able, 981 S.W.2d at 770–71; see also In re


                                          17
R.H.W. III, 542 S.W.3d 724, 740 (Tex. App.—Houston [14th Dist.] 2018, no pet.)

(“When evidence identical or similar to the objected-to evidence is admitted

elsewhere without objection, there is no harm.”); Pyle v. S. Pac. Transp. Co., 774

S.W.2d 693, 695 (Tex. App.—Houston [1st Dist.] 1989, writ denied).

      Plaintiff’s Exhibit 3 is a typed, unsigned, and unsworn three-page narrative

statement, presumably written by Dunn, discussing the construction of Dunn’s

fence, the damage to the fence when Hernandez dropped “a very large cut tree

trunk . . . onto the center area” of the fence, and the purported post-damage

interactions between Dunn, Hernandez, and the Caballeros. When Dunn sought to

admit Plaintiff’s Exhibit 3 into evidence at trial, he described the exhibit as

“[b]asically stating the facts.”

      We will presume for purposes of this opinion that the county court erred in

excluding Plaintiff’s Exhibit 3 from evidence. But Dunn’s testimony at trial covered

much of the content contained in Plaintiff’s Exhibit 3. Plaintiff’s Exhibits 1 and 2,

which the county court admitted into evidence, also contained evidence similar to

the content of Plaintiff’s Exhibit 3. See Able, 981 S.W.2d at 770–71; see also In re

R.H.W. III, 542 S.W.3d at 740 (“When evidence identical or similar to the

objected-to evidence is admitted elsewhere without objection, there is no harm.”);

Pyle, 774 S.W.2d at 695. Dunn cannot establish that he was harmed by the exclusion

of Plaintiff’s Exhibit 3 from evidence without demonstrating that Plaintiff’s Exhibit


                                         18
3 is not cumulative of other evidence. See Bartosh, 178 S.W.3d at 439; see also

Nissan Motor Co. v. Armstrong, 145 S.W.3d 131, 144 (Tex. 2004) (exclusion of

cumulative evidence cannot constitute harmful error).

        Further, to the extent that any portions of Plaintiff’s Exhibit 3 are not

cumulative of other evidence presented at trial, we cannot say that the county court’s

judgment turns on this particular evidence excluded by the county court. In his brief,

Dunn asserts that the exclusion of Plaintiff’s Exhibit 3 from evidence probably

resulted in the county court’s award of inadequate damages to him.

        At trial, Dunn testified that he believed that his entire fence needed to be

replaced, and Plaintiff’s Exhibit 1 contained four estimates that Dunn had received

for a replacement fence to Dunn’s specifications. The estimates range from $9,800

to $10,000. But Dunn also testified that Hernandez only broke two pickets of the

fence, which cost “a few dollars.” And we have already held that the evidence is

legally and factually sufficient to support the county court’s damages award in this

case.

        Dunn has not established that the purported error by the county court in not

admitting Plaintiff’s Exhibit 3 into evidence was reasonably calculated to cause and

probably did cause the rendition of an improper judgment. See TEX. R. APP. P.

44.1(a)(1). We hold that the county court did not commit reversible error in

excluding Plaintiff’s Exhibit 3 from evidence.


                                         19
      We overrule Dunn’s second issue.

                                   Conclusion

      We affirm the judgment of the county court.




                                              Julie Countiss
                                              Justice

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                         20